      Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION


SANDY MAYNOR                                                            PLAINTIFF


vs.                                No. 5:21-cv-36


ADAM GONZALEZ and RUBEN CASTRO                                      DEFENDANTS


                             ORIGINAL COMPLAINT

       COMES NOW Plaintiff Sandy Maynor (“Plaintiff”), by and through her

attorneys Merideth Q. McEntire and Josh Sanford of the Sanford Law Firm,

PLLC, and for her Original Complaint against Adam Gonzalez and Ruben Castro

(collectively “Defendant” or “Defendants”), she does hereby state and allege as

follows:

                         I. PRELIMINARY STATEMENTS

       1.    Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, interest, and costs, including reasonable attorneys’ fees, as

a result of Defendant’s failure to pay Plaintiff lawful overtime compensation for

hours worked in excess of forty hours per week.

       2.    Upon information and belief, within the three years prior to the filing

of this Complaint, Defendant has willfully and intentionally committed violations of

the FLSA as described, infra.

       3.    Plaintiff also brings this action under the Families First Coronavirus

Response Act, Division E—Emergency Paid Sick Leave Act, 29 U.S.C. § 2601,
                                       Page 1 of 10
                         Sandy Maynor v. Adam Gonzalez, et al.
                         U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                    Original Complaint
      Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 2 of 10




et seq. (“FFCRA”), for declaratory judgment, monetary damages, and a

reasonable attorney’s fee and costs as a result of Defendants’ failure to provide

paid sick time to Plaintiff and Defendants’ unlawful termination of Plaintiff under

the FFCRA.

                           II. JURISDICTION AND VENUE

      4.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA and the FFCRA.

      5.     The acts alleged in this Complaint had their principal effect within

the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                III.    THE PARTIES

      6.     Plaintiff is an individual and resident of Bexar County.

      7.     Separate Defendant Adam Gonzalez (“Gonzalez”) is an individual

and resident of Texas.

      8.     Separate Defendant Ruben Castro (“Castro”) is an individual and

resident of Texas.

                         IV.     FACTUAL ALLEGATIONS

      9.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      10.    Defendants own and operate an Allstate insurance agency.

      11.    Gonzalez took an active role in operating the insurance agency and

in the management thereof.

                                        Page 2 of 10
                          Sandy Maynor v. Adam Gonzalez, et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                     Original Complaint
       Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 3 of 10




       12.     Gonzalez, in his role as an operating employer, had the power to

hire and fire Plaintiff, often supervised Plaintiff’s work and determined her work

schedules, and made decisions regarding Plaintiff’s pay, or lack thereof.

       13.     Gonzalez, at relevant times, exercised supervisory authority over

Plaintiff in relation to her work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       14.     Gonzalez acted as the employer of Plaintiff and is and has been

engaged in interstate commerce as that term is defined under the FLSA.

       15.     Castro took an active role in operating the insurance agency and in

the management thereof.

       16.     Castro, in his role as an operating employer, had the power to hire

and fire Plaintiff, often supervised Plaintiff’s work and determined her work

schedules, and made decisions regarding Plaintiff’s pay, or lack thereof.

       17.     Castro, at relevant times, exercised supervisory authority over

Plaintiff in relation to her work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       18.     Castro acted as the employer of Plaintiff and is and has been

engaged in interstate commerce as that term is defined under the FLSA.

       19.     Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce, such as computers, office equipment, credit cards and the internet.

                                         Page 3 of 10
                           Sandy Maynor v. Adam Gonzalez, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                      Original Complaint
      Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 4 of 10




       20.     Defendant’s annual gross volume of sales made or business done

is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated) in each of the three years preceding the filing of the Original

Complaint.

       21.    Defendant participated in the management of Plaintiff’s work,

including setting and enforcing the amount of hours worked and the amount and

manner of compensation paid.

       22.    Defendant dictated, controlled and ratified, both implicitly and

explicitly, the wage and hour practices and all related employee compensation

policies that are at issue in this case.

       23.    Defendant is an “employer” within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff’s employer.

       24.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       25.    Plaintiff was employed by Defendant as an Office Manager from

June of 2020 until December of 2020.

       26.    Defendant classified Plaintiff as a salaried employee, exempt from

the overtime requirements of the FLSA.

       27.    At all relevant times herein, Defendant directly hired Plaintiff to work

at its offices, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

                                        Page 4 of 10
                          Sandy Maynor v. Adam Gonzalez, et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                     Original Complaint
        Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 5 of 10




        28.   As Office Manager, Plaintiff was primarily responsible for

completing paperwork, providing quotes to customers and answering customer

questions, and making inside sales.

        29.   Plaintiff did not have the authority to hire or fire any other

employee, nor were her recommendations for hiring or firing given particular

weight.

        30.   Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

        31.   Plaintiff sought input from her supervisors in lieu of making

significant decisions on her own.

        32.   Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

        33.   Plaintiff regularly worked over forty hours per week.

        34.   Plaintiff estimates she worked approximately 40 to 50 hours per

week.

        35.   Defendant did not pay Plaintiff 1.5x her regular rate of pay for hours

worked over 40 per week.

        36.   Although Defendant did not have a time clock system with which

Plaintiff could clock in and out, much of Plaintiff’s work was time-stamped.

        37.   Additionally, during most of the time Plaintiff worked, she worked

closely with Gonzalez.

        38.   Defendant knew or should have known that Plaintiff worked over

forty hours in many weeks during her employment.

                                         Page 5 of 10
                           Sandy Maynor v. Adam Gonzalez, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                      Original Complaint
      Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 6 of 10




      39.    At all relevant times herein, Defendant has deprived Plaintiff of

overtime compensation for all of the hours she worked over forty per week.

      40.    Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

      41.    On or around December 23, Plaintiff was exposed to someone who

had contracted COVID-19. Plaintiff immediately notified Defendant that she

would need to be tested for COVID-19 and would not be able to come to work.

      42.    On December 24, Plaintiff got tested for COVID-19.

      43.    On December 28, Plaintiff learned that she had tested positive for

COVID-19, and immediately informed Defendant of her diagnosis.

      44.    Defendant told Plaintiff that she would not be paid sick leave under

the FFCRA.

      45.    Defendant terminated Plaintiff’s employment on December 28.

      46.    Defendant terminated Plaintiff’s employment as a direct result of

Plaintiff’s COVID-19 diagnosis.

        V.     FIRST CAUSE OF ACTION—VIOLATION OF THE FLSA

      47.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      48.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

      49.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.




                                       Page 6 of 10
                         Sandy Maynor v. Adam Gonzalez, et al.
                         U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                    Original Complaint
           Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 7 of 10




           50.   At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           51.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40

each week and to pay 1.5x regular wages for all hours worked over 40 each

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.

           52.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           53.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of

pay for all hours worked over 40 each week.

           54.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           55.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

       VI.       SECOND CAUSE OF ACTION—VIOLATION OF THE FFCRA

           56.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully set forth herein.




                                          Page 7 of 10
                            Sandy Maynor v. Adam Gonzalez, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                       Original Complaint
      Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 8 of 10




       57.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FFCRA, 29 U.S.C. § 5101, et seq.

       58.    At all relevant times, Defendants were Plaintiff’s “employers” within

the meaning of the FFCRA, 29 U.S.C. § 5110(2).

       59.    At all relevant times, Plaintiff was an “employee” within the meaning

of the FFCRA, 29 U.S.C. § 5110(1).

       60.    Section 5102 of the FFCRA requires employers to provide paid sick

leave to each full-time employee for up to eighty hours. Any employer who fails to

provide paid sick leave shall be considered to have failed to pay minimum wages

in violation of the FLSA.

       61.    Defendants failed to pay Plaintiff sick leave, despite Plaintiff’s

entitlement thereto.

       62.    Section 5104 of the FFCRA prohibits employers from terminating

the employment of an employee who takes leave in accordance with the FFCRA.

       63.    Defendants terminated Plaintiff’s employment because she took

leave in accordance with the FFCRA.

       64.    Defendants knew or should have known that their practices violated

the FFCRA.

       65.    Defendants’ conduct and practices, as described above, were

willful, intentional, unreasonable, arbitrary, and in bad faith.

       66.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for, and Plaintiff seeks, reinstatement, monetary damages, liquidated




                                          Page 8 of 10
                            Sandy Maynor v. Adam Gonzalez, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                       Original Complaint
      Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 9 of 10




damages, prejudgment interest, and costs, including reasonable attorney’s fees

as provided by the FFCRA

                            VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Sandy Maynor respectfully

prays as follows:

       A.     That each Defendant be summoned to appear and answer this

Complaint;

       B.     That Defendant be required to account to Plaintiff and the Court for

all monies paid to Plaintiff;

       C.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

       D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.     Judgment for liquidated damages pursuant to the FLSA;

       F.     Judgment for damages suffered by Plaintiff for all unpaid wages

under the FFCRA and its related regulations;

       G.     Judgment for liquidated damages pursuant to the FFCRA and its

related regulations;

       H.     Reinstatement pursuant to the FFCRA;

       I.     An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

       J.     For a reasonable attorney’s fee, costs, and interest; and

       K.     Such other relief as this Court may deem just and proper.

                                         Page 9 of 10
                           Sandy Maynor v. Adam Gonzalez, et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                                      Original Complaint
Case 5:21-cv-00036-FB Document 1 Filed 01/18/21 Page 10 of 10




                                    Respectfully submitted,

                                    PLAINTIFF SANDY MAYNOR

                                    SANFORD LAW FIRM, PLLC
                                    Kirkpatrick Plaza
                                    10800 Financial Centre Parkway, Suite 510
                                    Little Rock, Arkansas 72211
                                    Telephone: (501) 221-0088
                                    Facsimile: (888) 787-2040

                                    /s/ Merideth Q. McEntire
                                    Merideth Q. McEntire
                                    Tex. Bar No. 24105123
                                    merideth@sanfordlawfirm.com

                                    /s/ Josh Sanford
                                    Josh Sanford
                                    Tex. Bar No. 24077858
                                    josh@sanfordlawfirm.com




                             Page 10 of 10
                Sandy Maynor v. Adam Gonzalez, et al.
                U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-36
                           Original Complaint
